Marshall, J.
The judgment must be affirmed without giving much attention to the points raised by appellant’s counsel. We are precluded therefrom because of the state of the record. The question of whether the land in dispute was the property of respondent, manifestly,, cannot be considered-because the evidence bearing thereon was not incorporated into the bill of exceptions.
The point that the court failed to ’submit to the jury and the jury failed to find as part of respondent’s damages, the value of the strip of land taken, seems to be without merit. True, compensation, ordinarily, in cases of this kind is to be made up of two elements, the value of the land actually taken and damage to the remaining land. But where no compensation is claimed, other than for the latter element, no evidence is produced in respect to any other, and no judgment is rendered except as to the one, no reason is perceived why the appropriator should complain. There does not seem to be even irregularity to justify such complaint.
A point is made that the court permitted elements of dam*290ages to be considered by the jury which were improper. Whether such elements are recoverable need not be discussed, since, as respondent’s counsel suggest, all evidence in respect to the matter was brought out by counsel for appellant, and instructions given by the court are not incorporated in the record so as to enable us to see whether such elements were submitted to the jury or not.
The question is raised as to whether the verdict is excessive, but the record so clearly shows that it was based on credible evidence, that it is not thought best to do more than make this brief reference to the matter.
One or two other points are suggested for consideration, but, in our judgment, there is not anything which would justify, much less require, further discussion of the case.
By the Gowrt. — The judgment is affirmed.